—In a proceeding for leave to serve a late notice of claim pursuant to General Municipal Law § 50-e (5), the petitioner appeals from an order of the Supreme Court, Kings County (Jackson, J.), dated June 22, 1994, which denied his application.
*589Ordered that the order is affirmed, with costs.
The Supreme Court properly found that the petitioner failed to demonstrate that he had a reasonable excuse for failing to timely serve a notice of claim. Additionally, we find that under the circumstances of this case the municipality did not acquire actual knowledge of the essential facts constituting the claim within the statutory period or a reasonable time thereafter.
Therefore, we cannot say that the Supreme Court acted improvidently in denying the petitioner’s application for leave to serve a late notice of claim (see, Matter of Buddenhagen v Town of Brookhaven, 212 AD2d 605, quoting Matter of Sosa v City of New York, 206 AD2d 374). Ritter, J. P., Altman, Friedmann and Florio, JJ., concur.